DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 02/08/2021 

Response to Arguments
Applicant’s remarks and Amendments have been fully considered.    In response to the Amendments and Remarks filed on 02/08/2021, all rejections and objections have been withdrawn

Allowable Subject Matter
Claims 1-12, 14-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 22 and 25 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic apparatus or a method of controlling an electronic apparatus or a computer program that causes to execute a control method of an electronic apparatus as recited in “a control unit configured to control so that counting of a self-timer is started responding to a shooting instruction of a still image, and shooting of the still image is performed responding to expiration of the self-timer, and 
to control so that counting of a self-timer is started responding to a shooting instruction of a moving image, and recording of the moving image is started responding to expiration of the self-timer; and 
a display control unit configured to control so that an item for countdown of self-timer shooting of the still image, which is not displayed before the counting of the self-timer responding to the shooting instruction of the still image, is displayed during the counting, 
to control so that an item for countdown of self-timer shooting of a moving image, which is an item in a display format that is different from that of the item for countdown of the self-timer shooting of the still image and is not displayed before the counting of the self-timer responding to the shooting instruction of the moving image, is displayed during the counting; and
to control so that a first item, which indicates still image shooting, is further displayed in the self-timer shooting of the still image, and a second item, which indicates moving image shooting, is further displayed in the self-times shooting of the moving image” as combined with other limitations in claims 1, 22 and 25. 

Regarding independent claims 2, 23 and 26 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic apparatus or a method of controlling an electronic apparatus or a computer program that causes to execute a control method of an electronic apparatus as recited in “a switching unit configured to switch a mode to one of a plurality of shooting modes including a still image shooting mode and a moving image shooting mode; 
a control unit configured to control so that counting of a self-timer is started responding to a shooting instruction in the still image shooting mode and shooting of a still image is performed responding to expiration of the self-timer, and 
to control so that counting of a self-timer is started responding to a shooting instruction in the moving image shooting mode, and recording of a moving image is started responding to expiration of the self-timer; and 
a display control unit configured to control so that an item for countdown of self-timer shooting of the still image, which is not displayed before the counting of the self-timer responding to the shooting instruction in the still image shooting mode, is displayed during the counting, 
to control so that an item for countdown of self-timer shooting of the moving image, which is an item in a display format that is different from that of the item for countdown of the self-timer shooting of the still image and is not displayed before the counting of the self-timer responding to the shooting instruction in the moving image shooting mode, is displayed during the counting; and
to control so that a first item, which indicates still image shooting, is further displayed in the self-timer shooting of the still image, and a second item, which indicates moving image shooting, is further displayed in the self-times shooting of the moving image” as combined with other limitations in claims 2, 23 and 26.

Regarding independent claims 3, 24 and 27 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic apparatus or a method of controlling an electronic apparatus or a computer program that causes to execute a control method of an electronic apparatus as recited in “a control unit configured to control so that counting of a self-timer is started responding to a shooting instruction of a still image, and shooting of the still image is performed responding to expiration of the self-timer, and 
to control so that counting of a self-timer is started responding to a shooting instruction of a moving image, and recording of the moving image is started responding to expiration of the self-timer; and 
a display control unit configured to control so that an item for countdown of self-timer shooting is displayed during the counting of the self-timer responding to the shooting instruction of the still image, and the item for the countdown is not displayed responding to that a remaining time of the countdown reaches a predetermined time, 
to control so that an item for countdown of self-timer shooting is displayed during the counting of the self-timer responding to the shooting instruction of the moving image, and the countdown by the item is continued even when a remaining time of the countdown reaches the predetermined time; and
to control so that a first item, which indicates still image shooting, is further displayed in the self-timer shooting of the still image, and a second item, which indicates moving image shooting, is further displayed in the self-times shooting of the moving image” as combined with other limitations in claims 3, 24 and 27. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PADMA HALIYUR/Primary Examiner, Art Unit 2698